Citation Nr: 1435673	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee status post meniscectomy with relaxed anterior cruciate ligament (left knee disability).

2.  Entitlement to a rating higher than 10 percent for right knee chondromalacia, patella (right knee disability).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  He served in the Republic of Viet Nam from March 1968 to April 1970 and among his decorations and awards were the Combat Infantryman's Badge and Army Commendation Medal with "V" device.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently returned to the Indianapolis, Indiana, RO.

In a March 2014 rating decision, the Veteran was awarded separate 10 percent ratings for instability of his each knee, effective November 8, 2011.  10 percent ratings for chondromalacia of the right knee and left knee status-post meniscectomy were confirmed.  

The claim of service connection for tinnitus is addressed in the Remand section of the decision and is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran has exhibited degenerative arthritis of both knees, with mild noncompensable limitation of motion.

2.  Resolving all doubt in the Veteran's favor, throughout the appeals period, the Veteran has had slight subluxation and/or instability in each knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for left knee status post meniscectomy with relaxed anterior cruciate ligament and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2013).

2.  The criteria for a separate 10 percent rating, but no more, for left knee instability from August 31, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2013).

3.  The criteria for a rating higher than 10 percent for right knee chondromalacia, patella and degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2013).

4.  The criteria for a separate 10 percent rating, but no more, for right knee instability from August 31, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See September 2009 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings - Knees

The Veteran was originally granted service connection for bilateral knee disability in a May 1972 rating decision.  At that time, his knees were each assigned a 10 percent rating, effective March 9, 1972.  It was noted that a recent VA examination noted good range of motion, but that there was minimal laxity in the collateral and cruciate ligaments of each knee.  

The Veteran filed a claim for an increased rating in August 2009.  In a March 2014 rating decision, the Veteran was awarded separate 10 percent ratings for each knee due to instability.  

The Board will address the Veteran's knee symptoms in terms of all the rating criteria that apply, including limitation of motion, instability, and meniscal symptoms, and will assign ratings accordingly.  Ultimately, it finds that higher evaluations are not warranted, but that the separate compensable evaluations should be awarded from the date of the claim for an increased rating.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his August 2009 claim. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Degenerative arthritis is rated under Diagnostic Code (DC) 5003.  Under this diagnostic code, arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  38 C.F.R. § 4.71a.  Ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is evaluated under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension).  Compensable (a 10 percent rating) limitation of flexion must be limited to no less than 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees.  Id.  A 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain without associated functional impairment did not constitute additional limitation of motion under DeLuca); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Compensable (a 10 percent rating) limitation of extension must be limited to no more than five degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Extension limited to 15 degrees is 20 percent disabling.  Id.  Extension limited to 20 degrees is 30 percent disabling.  Id.

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Additionally, separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel has held that when x- ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

Knee instability is evaluated under Diagnostic Code 5257.  A 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating, which is the maximum available under this diagnostic code, requires severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran underwent a VA examination in October 2009.  At that time, x-ray evidence showed degenerative changes (arthritis), but there was no inflammatory arthritis.  He reported pain (right knee worse than left), swelling of the right knee only, and bilateral instability.  He denied flare-ups of symptoms.  He reported using a cane for balance, but denied using any other assistive device.  There were no episodes of dislocation or recurrent subluxation.  These disabilities affected the Veteran's mobility due to pain and stiffness, affected his activities of daily living  due to difficulty bending and squatting, affected recreation activities due to inability to participate in activities that put stress on his knees, and affected his driving for prolonged periods due to pain and stiffness.  The Veteran's knee disabilities were not found to affect his usual occupation.  Range of motion for the left knee was from -5 to 120 degrees without objective evidence of pain and without additional symptoms upon repetitive motion.  Range of motion for the right knee was from zero to 120 degrees without objective evidence of pain and without additional symptoms upon repetitive motion.  He had an antalgic gait and callosities on the left that evinced abnormal weight bearing.  There was no ankylosis.  Stability testing results were negative.

In his April 2010 notice of disagreement, the Veteran stated that his knees had gotten worse and he was now wearing knee braces.

At the time of his November 2011 VA examination, the Veteran had full range of extension for both knees, without objective evidence of pain.  His right knee flexion was limited to 110 degrees with objective evidence of pain beginning at 110 degrees.  Likewise, his left knee flexion was limited to 120 degrees with objective evidence of pain beginning at 120 degrees.  There was no additional functional loss with repetitive testing.  The Veteran denied flare-ups, but reported that the right knee hurt all the time.  The Veteran's right knee had pain on movement and tenderness or pain to palpation.  He had full muscle strength in both knees.  Anterior instability and posterior instability testing results were normal in both knees.  There was some medial-lateral instability (0-5 mm) in both knees.  There was no history of recurrent patellar subluxation or dislocation.  The Veteran did not have shin splints or any meniscal condition.  The Veteran had not undergone total knee replacement for either knee.  The Veteran had left knee surgery in 1968, but no current residuals from that surgery were found on examination.  He did not use an assistive device.  X-rays confirmed bilateral arthritis with findings stable since the previous x-rays.  There was no evidence of patellar subluxation.  These disabilities were not found to impact the Veteran's ability to work.

Based on the above, both knees are shown to have less than a compensable degree of limitation of motion under DC 5260 or DC 5261.  Likewise, no ankylosis was shown.  However, both knees have been shown to have degenerative arthritis for the entirety of the appeals period.  The arthritis, limitation of motion and complaints of pain on motion, when considered together warrant a 10 percent rating, but no higher.  See C.F.R. § 4.59 (1997).  (The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.)

Bilateral knee instability is rated at 10 percent from November 8, 2011.  In order to warrant the next higher (20 percent) rating, the knee(s) must demonstrate moderate recurrent subluxation or lateral instability.  No instability was shown at the time of the October 2009 VA examination, though the Veteran did complain of it.  The November 2011 examination showed 5mm or less medial lateral instability.  Although he reported wearing knee braces, this examiner noted no use of assistive devices and there was no evidence of patellar subluxation.  These findings are not consistent with moderate recurrent subluxation or lateral instability, but rather confirm the existing evaluation for slight instability.  Thus, a rating higher than 10 percent for bilateral knee instability is not warranted.  However, given the findings of subluxation many years earlier and the findings of instability on the 2011 VA examination, the Board finds it likely that slight instability and/or subluxation has been present throughout the appeal period.  Accordingly, the 10 percent ratings for instability are effective from the date of the claim, August 31, 2009.   

Higher evaluations are not available under any other knee code.  During this appeals period, no symptoms associated with cartilage dislocation or removal have been noted.  There is no knee ankylosis.  There is no evidence of genu recurvatum or impairment of the tibia or fibula.  As such, the criteria for higher knee ratings are not met.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected knee disabilities, such as ankylosis or subluxation, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, which include limitation of motion and instability.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Likewise, the record does not show that these disabilities have rendered the Veteran unemployable.  Instead, the VA examinations have stated that his bilateral knee disabilities do not affect his ability to work.  While the record shows that the Veteran retired during the pendency of this appeal, there is no evidence suggesting that this was due to his knee disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating higher than 10 percent for left knee status post meniscectomy with relaxed anterior cruciate ligament based on symptomatic semilunar cartilage removal with degenerative joint disease is denied.

A separate 10 percent rating, but no more, for left knee instability from August 31, 2009, is allowed, subject to the regulations governing the award of monetary benefits.  

A rating higher than 10 percent for right knee chondromalacia, patella with degenerative joint disease is denied.

A separate 10 percent rating, but no more, for right knee instability from August 31, 2009, is allowed, subject to the regulations governing the award of monetary benefits.  


REMAND

Service Connection - Tinnitus

The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4).

At the time of his October 2009 audiology examination, the Veteran denied current complaints of tinnitus and so, no opinion was offered.  In his April 2010 notice of disagreement, the Veteran questioned the adequacy of this examination, stating that the examiner did not ask him when his tinnitus began.  He was afforded another examination in November 2011.  At that time, the Veteran reported recurrent tinnitus for "quite a while," more than five years.  This examiner found that she was unable to render an opinion on the Veteran's tinnitus without resorting to mere speculation because of his inconsistencies in reporting the presence and onset of tinnitus.  Specifically, she noted his denial of tinnitus at the October 2009 examination and at a January 2011 medical examination at Bloomington CBOC.  The claims file does not contain that January 2011 record.  Moreover, while it was referenced in the March 2014 supplemental statement of the case (SSOC), it was not listed among the evidence considered by the RO at that time or at the time of the earlier SSOC in April 2011.  Thus, it appears that the RO has not seen this record either, but has instead relied on the November 2011 examiner's summary of its contents.  As the probative value of any medical opinion, or in this case a statement that such an opinion cannot be rendered without resorting to speculation, is based on the accuracy of the evidence upon which it relies, that record must be located and associated with the claims folder.

Once this record is obtained, a new opinion should be sought as to whether the Veteran's claimed recurrent tinnitus is at least as likely as not related to his in-service noise exposure due to gunfire and mortars or his service connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the January 2011 medical examination at Bloomington CBOC.  If that record is not available, a notation to that effect should be made in the claims folder.

2.  Then, forward the claims file to an appropriate VA auditory professional.  The entire claims file, including the Virtual VA and/or VBMS records, and a copy of this remand, must be provided to and reviewed by the examiner.  

After reviewing the record, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's recurrent tinnitus had its onset during service or is otherwise related to active service.

If not, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's recurrent tinnitus was caused or aggravated by his service-connected bilateral hearing loss.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  
The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a SSOC and afforded an appropriate time period for response before returning to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


